Citation Nr: 1627274	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-26 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from April 2003 to February 2007.  He was deployed to Iraq on two occasions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the St. Louis, Missouri, regional office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed bilateral hearing loss and tinnitus due to active service.  He states that he worked in and around tanks, and that this was a very loud environment.  He adds that it was not always possible to utilize noise protection due to the need to use communication equipment.  Furthermore, he reports exposure to explosions such as enemy mortar fire.  The Veteran states that he first noticed his hearing loss shortly after his return from Iraq and discharge from service in 2007 and says that it has persisted since that time.  

The Veteran's service personnel records, to include his DD Form 214, confirm that he worked with tracked vehicles during service and that he was deployed to Iraq.  As such, the Board finds that the Veteran was exposed to loud noise during service.  

The Veteran was afforded a VA examination for his hearing loss and tinnitus in February 2013.  The examination report confirms a current disability of hearing loss as defined by 38 C.F.R. § 3.385 as well as tinnitus.  

The February 2013 VA examiner found that she was unable to provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The rationale was that the entrance examination and separation examination were missing from the Veteran's service treatment records.  The available records did not demonstrate any significant shifts.  The examiner was able to opine that it was less likely than not that the Veteran's tinnitus was due to active service.  The rationale was that the service treatment records showed the Veteran denied tinnitus on post-deployment health assessments and at a January 2007 hearing examination.  

A VA memorandum in the claims file confirms that the entrance examination and separation examination are missing from the service treatment records and believed to be unavailable.  

The February 2013 examiner based the entire rationale for her opinions on the absence of treatment for hearing loss or tinnitus during service.  However, the Board observes that service connection may be established for a disability that did not initially manifest in service if it develops due to an injury or disease that was incurred during service.  A medical opinion based solely on the absence of in-service treatment or findings will not withstand legal scrutiny.  Therefore, a remand is necessary in order to obtain an addendum opinion that takes the Veteran's competent statements into consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Return the February 2013 examination report to the examiner.  The claims file should be made available and reviewed by the audiologist to be familiar with the Veteran's pertinent medical history.  For the purposes of this Remand, the clinician should assume that the Veteran was exposed to acoustic traumas during active service.  After a review of the record, provide the following opinions:

a) Is it as likely as not that the Veteran's current bilateral hearing loss was incurred due to acoustic traumas sustained during active service?  

b) Is it as likely as not that the Veteran's current tinnitus was incurred due to acoustic traumas sustained during active service, or to hearing loss that is the result of acoustic trauma in service?  

A comprehensive rationale for all opinions is needed.  The clinician should note that hearing loss or tinnitus that develops due to the acoustic traumas in service may be service connected, even if the hearing loss or tinnitus first manifested after discharge from service.  The Veteran's reports of noticing hearing loss shortly after his return from Iraq must be considered, as appropriate.  

If the February 2013 examiner is not available, the examination report should be provided to another audiologist in order to obtain the requested opinions.  A new examination should not be scheduled unless deemed necessary by the clinician.  

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




